Citation Nr: 0843497	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bronchitis, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the VA Form 9 dated in July 2007, the veteran specifically 
requested a hearing before a Veterans Law Judge at the RO 
(i.e., a Travel Board hearing).  While the veteran was 
accorded a hearing before a Decision Review Officer, he has 
not been accorded the requested Travel Board hearing.  
Therefore, the veteran should be scheduled for such.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing by a Veteran's Law Judge at the 
RO.  The veteran and his representative 
must be provided proper notice of the date 
and time of the scheduled hearing and the 
notification must be documented in the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




